

	

		II

		109th CONGRESS

		2d Session

		S. 2184

		IN THE SENATE OF THE UNITED STATES

		

			January 25, 2006

			Mr. Schumer introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security Act to

		  provide residents of long-term care facilities with assistance with respect to

		  prescription drug coverage under part D of such title for the

		  resident.

	

	

		1.Short titleThis Act may be cited as the

			 Long-Term Care Resident Part D

			 Assistance Act of 2006.

		2.Part

			 D assistance for residents of Long-Term care

			 facilities

			(a)In

			 GeneralSection 1860D–42 of the Social Security Act (42 U.S.C. 1395w–152) is

			 amended by adding at the end the following new subsection:

				

					(c)Assistance for

				Residents of Long-Term Care Facilities

						(1)Procedures and

				waiver of requirements

							(A)In

				generalThe Secretary shall establish procedures and may waive

				requirements of this part as necessary to provide assistance to residents of

				long-term care facilities with respect to coverage under this part for the

				resident.

							(B)RequirementsThe

				procedures under subparagraph (A) shall include at least the following:

								(i)Dedicated

				toll-free numberThe establishment of a toll-free telephone

				number for staff members of long-term care facilities to request information

				regarding coverage under this part for the resident.

								(ii)Assistance in

				selecting a plan rather than auto enrollment in a random

				planNotwithstanding section 1860D–1(b)(1)(C), in the case of a

				part D eligible individual who is a full-benefit dual eligible individual (as

				defined in section 1935(c)(6)), who is a resident of a long-term care facility,

				and who has failed to enroll in a prescription drug plan or an MA–PD plan,

				rather than randomly enrolling such an individual in a plan pursuant to such

				section, the Secretary shall coordinate with the resident and the long-term

				care facility to facilitate selection of and enrollment in the most appropriate

				plan under this part for the resident.

								(iii)Reimbursement

				of certain costsThe provision of reimbursement to long-term care

				facilities for the following costs:

									(I)Costs

				associated with new requirementsCosts associated with the

				requirements under paragraph (2).

									(II)Prescription

				drug expenditures for covered part D drugsThe amount that the

				long-term care facility expends for payment for covered part D drugs for

				residents of the long-term care facility who are part D eligible individuals

				enrolled in a prescription drug plan under this part but were unable to access

				on a timely basis prescription drug benefits to which they were entitled under

				such plan.

									(III)Providing

				part D assistance for residents of long-term care

				facilitiesCosts associated with providing part D assistance for

				residents of long-term care facilities (including technical assistance in

				filling prescriptions, time spent waiting on the telephone or online to

				determine what plan a resident is enrolled in, and costs associated with

				advocating for residents by filing appeals or facilitating plan

				changes).

									(2)Requirements

				for long-term care facilities

							(A)In

				generalIn the case of a long-term care facility receiving

				reimbursement under this title, the facility shall have in place procedures

				for—

								(i)educating

				residents who are part D eligible individuals about the prescription drug

				coverage available through plans under this part; and

								(ii)providing

				technical assistance, phone support, and counseling for such residents to

				facilitate selection of and enrollment in the most appropriate plan under this

				part for the resident.

								(B)RequirementThe

				procedures under subparagraph (A) shall include a requirement that the facility

				periodically ascertain (and inform the resident regarding) whether or not the

				plan in which the resident is enrolled in—

								(i)provides coverage

				of the covered part D drugs that the resident requires; and

								(ii)has a contract

				with a pharmacy that supports the

				facility.

								.

			(b)Effective

			 DateThe amendments made by this section shall take effect on the

			 date of enactment of this Act.

			

